Citation Nr: 0904606	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  04-26 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for a left hip 
disability, currently rated as 10 percent disabling.

2.  Entitlement to initial ratings for dysthymic disorder 
higher than 30 percent, for the period from November 12, 
2004, to October 18, 2007, and higher than 70 percent for the 
period since October 19, 2007.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted noncompensable 
service connection for a dysthymic disorder, effective 
November 12, 2004, and denied an increased rating for a left 
hip disability, rated 10 percent disabling.  By an October 
2005 rating decision, the disability rating for the veteran's 
dysthymic disorder was increased from 0 percent to 30 percent 
disabling, effective November 12, 2004.  In February 2006, 
the veteran testified before the Board at a hearing that was 
held at RO.  

In a July 2006 decision, the Board denied the veteran's 
claims for increased ratings for his dysthymic disorder and 
hip disability.  The veteran appealed the decision denying 
the claims to the United States Court of Appeals for Veterans 
Claims.  In a July 2008 Judgment, the Court remanded the 
claims to the Board for readjudication in accordance with a 
Joint Motion for Remand.

A March 2008 decision increased the veteran's rating for 
dysthymic disorder from 30 percent to 70 percent, effective 
October 19, 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is necessary prior to further 
disposition of the claims.

In July 2008, the Court remanded the claims to the Board for 
the purpose of obtaining VA examinations with respect to both 
claims, and for the purpose of associating additional VA 
clinical records with the claims file.

A review of the file reflects that while the issues of 
entitlement to increased ratings for a left hip disability 
and a dysthymic disorder were before the Court, the RO was 
concurrently adjudicating the veteran's newly raised claims 
of entitlement to increased ratings for those disabilities.  
As a part of that adjudication, the veteran was scheduled for 
additional VA examinations, and the additional VA clinical 
records noted by the Court were associated with the file.

Because the file was returned to the Board from the Court 
rather than from the RO, it is unclear to the Board whether 
the RO has continued to adjudicate the newly raised claims in 
a temporary file.  Thus, it is unclear whether there are any 
additional records pertinent to the veteran's claims that may 
be contained within any temporary file.  Accordingly, the 
Board finds that a remand to obtain that temporary file is 
necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file any temporary file within 
which the veteran's claims for 
increased ratings for a left hip 
disability and a dysthymic disorder are 
being adjudicated.

2.  If any development ordered by the 
Court (associating with the claims file 
recent VA clinical records and 
scheduling the veteran for additional 
VA examinations to determine the 
current severity of his left hip and 
dysthymic disorders) has not been 
completed, associate with the claims 
file the VA records and schedule the 
veteran for the appropriate 
examinations.  

3.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

